COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
                                                                   No. 08-21-00096-CV
  IN THE INTEREST OF                              §
                                                                     Appeal from the
                                                  §
  X.E.V.,                                                           65th District Court
                                                  §
                                                                 of El Paso County, Texas
  A CHILD.                                        §
                                                                  (TC# 2019DCM2502)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It has been determined that Appellant is indigent for purposes of this appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF OCTOBER, 2021.



                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.)(Sitting by Assignment)